DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8 – 20 (of said claims 9, 10, and 17 being previously canceled) are no longer withdrawn from consideration because the inventive groups of said claims are no longer distinct in view of the instant amendments to Claims 1, 8, and 15. 

Claim Objections
Claims 1 and 3 – 7 are objected to because of the following informalities: 
At Lines 12 - 13 of Claim 1: the recitation “at least” requires a change to - - at least the first actuator - - to correct a deletion error that is of a typographical nature. For purposes of examination and to expedite prosecution, Claim 1 is considered by the Examiner as reciting said change.
Appropriate correction is required.

Allowable Subject Matter
	The subject matter of Claims 1, 3 – 8, 11 – 16, and 18 - 20 is allowable over the prior art of record for reasoning that the prosecution history reflects. Note that Claims 1 and 3 – 7 require the above objections to be overcome to place claims 1 and 3 – 7 in full condition for allowance.

Response to Applicants Amendments and Arguments
	Applicants amendments and arguments filed July 05, 2021 have been fully considered.
	The Examiner agrees that the amendments submitted with respect to Claims 1, 8, 15 included limitations that are not disclosed or taught by the prior art of record and that Claims 8 and 15 (and all those dependent thereon) should no longer be withdrawn from consideration.

Conclusion
This application is in condition for allowance except for the following formal matters: 
See the Objections to Claims 1 and 3 – 7 above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683   
July 29, 2021